Citation Nr: 0304668	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1975.

In a July 27, 1999 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for a low back disability.  The veteran appealed 
the Board's decision to United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
By Order of the Court dated October 20, 2000, the Court 
granted a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion) and vacated the Board's July 27, 
1999 decision.  The Court remanded the case to the Board for 
additional action as set forth in the Joint Motion.  

In August 2001, the Board remanded this matter to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development of the record.  The requested development 
has been completed and this matter has now been returned to 
the Board for further consideration.  


FINDINGS OF FACT

1.  In a March 1977 rating decision, the RO denied 
entitlement to service connection for a low back disability; 
a notice of disagreement was not received to initiate an 
appeal from that determination.  

2.  In a June 1990 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability; a notice of disagreement was not 
received to initiate an appeal from that determination.  

3.  Certain evidence received since the June 1990 rating 
decision is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a low back disability.   

4.  The low back complaints noted during military service 
were acute in nature and resolved without residual 
disability.

5.  The veteran's current low back disability is not causally 
connected to his active military service.  


CONCLUSIONS OF LAW

1.  The March 1977 rating decision which denied entitlement 
to service connection for a low back disability is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  The June 1990 rating decision which determined that new 
and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability is final.  38 U.S.C.A. § 7105(c) (West 
2002).

3.  Evidence received since the June 1990 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

4.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Analysis

The record reflects that entitlement to service connection 
for a low back disability was originally denied in a March 
1977 rating decision on the bases that the service medical 
records did not show a back disability and the veteran had 
not submitted evidence of any continuity of symptomatology.  
The veteran was notified of that decision in a March 1977 
letter from the RO, but he did not file a notice of 
disagreement to initiate an appeal.  The March 1977 rating 
decision therefore became final based upon the evidence of 
record.  See 38 U.S.C.A. § 7105(c).  In February 1990, the 
veteran sought to reopen his claim.  In a June 1990 rating 
decision, the RO determined that new and material evidence 
had not been presented to reopen the veteran's claim of 
entitlement to service connection for a low back disability.  
The veteran did not file a notice of disagreement as to that 
determination to initiate an appeal of that decision.  The 
June 1990 rating decision therefore became final based upon 
the evidence of record.  However, a claim may be reopened if 
certain requirements are met.  See 38 U.S.C.A. § 5108.  

The veteran sought to reopen his claim of entitlement to 
service connection for a low back disability in September 
1996.  While not clearly articulated by the RO, it appears 
from the most recent supplemental statement of the case that 
the RO may have reopened the claim and reviewed the claim on 
the merits.  However, although the Regional Office may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

A substantial amount of evidence has been received since the 
June 1990 rating decision, including private treatment 
records, VA treatment records, a VA examination report, 
statements from two private physicians in support of the 
veteran's claim, and the veteran's August 1998 Board hearing 
testimony.  A September 1999 statement from Dr. Kenneth 
Oswalt, Medical Director of the Pain Management Center, 
states that the veteran's medical health records had been 
reviewed and demonstrated that he was involved in a twisting 
injury while lifting boxes during military service.  Dr. 
Oswalt noted that the veteran was ultimately discharged from 
military service due to back-related problems.  Dr. Oswalt 
opined that this certainly raised the question of free-
disposition for continuous pain in the back from previously 
related trauma.  It was noted that the letter was written at 
the veteran's request to support any possible association 
between his previous injury in 1973 or 1974 and his current 
problem.  Dr. Oswalt stated that there was documentation 
available to support the veteran's previous claim and 
multiple VA visits for similar complaints since that time.  

An undated statement from Dr. Carol Wadon of Carolina 
Neurological Services states that it is her medical opinion 
that the possibility exists that the back injury the veteran 
sustained during service and diagnosed in 1977, i.e., chronic 
back strain, had been exacerbated by recent traffic 
accidents.  In view of the bases for the previous denials of 
the veteran's claims, the Board concludes that the 
aforementioned newly submitted evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  The additional evidence is 
therefore new and material and the claim is reopened.  A 
claim reopened after new and material evidence has been 
received must be considered on a de novo basis.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

II.  Service Connection Analysis

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report as well as all available VA treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal and all identified 
evidence relevant to the issue decided herein has been 
associated with the claims folder.  The Board notes that Pain 
Clinic records (including physical therapy notes and records 
from Dr. Kern) and VA treatment records (including those of 
Dr. Galbraith) have been obtained and associated with the 
claims folder.  Moreover, in an August 2001 letter, the 
veteran was furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining and the evidence he 
was required to submit on his own behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a low back disability.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in April 1973, the veteran's systems were 
clinically evaluated as normal with the exception of a right 
knee scar.  Clinical records demonstrate treatment for a 
right hand laceration, pseudofolliculitis barbae, an upper 
respiratory infection, and complaints of knee pain after a 
basketball game.  A January 1974 clinical record notes 
complaints of pain in the upper back when twisting or moving 
since the previous day upon awakening.  Physical examination 
of the back was noted as normal and an impression of probable 
muscle strain was noted.  The veteran complained of aching in 
the middle of his back in February 1974 and was treated for a 
urinary tract infection.  In March 1974, the veteran 
complained of a dull ache in his back and neck for one day.  
It was noted that the veteran reported a past history of the 
same problem.  Physical examination revealed normal range of 
motion and no paravertebral muscle spasm.  An impression of 
low back strain was noted.  The veteran was treated 
clinically approximately two weeks later for complaints 
related to an upper respiratory infection, but no complaints 
relevant to the low back were noted.  The veteran 
subsequently received medical treatment for other disorders 
on several occasions, but no complaints or clinical findings 
related to the back were documented in those service medical 
records.  Upon separation examination dated in February 1975, 
pseudofolliculitis barbae and pes planus were noted, but the 
veteran's spine was clinically evaluated as normal.  It was 
noted that the veteran denied all other significant medical 
or surgical history.  In his February 1975 Report of Medical 
History completed in connection with his separation 
examination, the veteran denied any current or prior 
recurrent back pain.  

Upon VA examination dated in February 1977, the veteran 
reported injuring his back during basic training while moving 
furniture.  He complained of a pain that came and went in a 
dull achy fashion.  There was some tenderness on deep 
percussion over the lumbosacral area, but there was no 
paraspinous muscle spasm present.  Radiological examination 
revealed an unremarkable thoracic and lumbosacral spine.  A 
relevant diagnosis of chronic lumbosacral strain was noted.  

VA treatment records dated in the 1970's demonstrate one 
complaint of upper back pain with a seven-day onset in 1979 
which the veteran reported started after bending forward for 
awhile at home.  It was noted that the veteran left the 
clinic before he could be treated.  Clinical records dated 
during the 1970's also demonstrate treatment for an arm 
laceration, pain and numbness in the hand, and foot 
complaints.  VA treatment records dated in the 1980's 
demonstrate complaints related to chest pain and cerumen in 
the ear.  

Private treatment records dated from 1992 to 1995 demonstrate 
treatment for hypotension, diaphoresis, chest pain, and a 
facial laceration.  

Private chiropractic records dated in 1993 demonstrate 
complaints of pain in the neck and back as well as headaches.  
It was noted the veteran had been involved in a motor vehicle 
accident in January 1993 in which his vehicle was rear-ended.  
A late January 1993 clinical record reflects the veteran 
complained of lower back discomfort.  A February 1993 
clinical record notes that the low back was good and the 
upper back was of most concern.  Approximately six days 
later, the veteran reported feeling great.  A March 1993 
narrative report reflects that the veteran complained of neck 
pain, upper back pain, middle back pain, lower back pain and 
stiffness, and trouble walking following a motor vehicle 
accident in January 1993.  It was also noted that the veteran 
was questioned regarding his general health and particular 
attention was given to any past injuries, accidents, or 
illnesses which might have contributed to his present 
complaints.  It was further noted that the veteran's past 
history did not contribute to his present discomfort.  
Diagnoses of cervical sprain/strain and nerve injury brachial 
plexus were noted.  It was further noted that the veteran's 
condition was directly caused by the automobile accident in 
January 1993.  

Private hospital records dated in June 1995 reflect 
complaints of severe pain in the back of the neck and across 
the shoulders.  An impression of cervical pain, rule out 
herniated nucleus pulposus, was noted.  

VA treatment records dated in 1995 and 1996 demonstrate 
complaints related to a skin rash and the left eye.  In 1995, 
the veteran complained of pain in the kidney areas.  Physical 
examination revealed no back rigidity or spasm.  An 
impression of low back pain was noted.  

Private chiropractic records dated in 1996 demonstrate that 
the veteran complained of injuries received in a March 1996 
motor vehicle accident in which his car was rear-ended.  The 
veteran complained of pain in the left hip, buttock, thigh 
and calf.  He also complained of pain in the neck and across 
his shoulders.  Assessments of headache, muscle spasm, 
moderate post-traumatic lumbar strain/sprain, and lumbosacral 
radiculitis were noted.  

A March 1996 private emergency room report reflects that the 
veteran was treated following a motor vehicle accident in 
which his car was rear-ended.  It was noted that the veteran 
complained of pain in the neck, upper back, and shoulder 
area.  The veteran denied any past medical history.  
Radiological examination revealed a normal cervical spine.  
Private treatment records dated in 1996 from Professional 
Sports Care demonstrate that the veteran was involved in a 
motor vehicle collision in which his car was rear-ended.  The 
veteran complained of paracervical, thoracic, and left 
buttock pain.  It was noted that the veteran had no previous 
related history or treatment.  

A December 1996 statement from the veteran's mother indicates 
that he had experienced problems with his back for the past 
twenty years.  A December 1996 statement from the veteran's 
spouse indicates that she became aware of the veteran's 
medical problems in December 1979, and that he suffered from 
constant back pain.  

Private treatment records dated in 1996 and 1997 from 
Carolina Neurological Services demonstrates that the veteran 
complained of neck and back pain.  It was noted that the 
veteran reported being involved in a motor vehicle accident 
in March 1996.  The veteran reported having back pain for 
many years that came and went.  The veteran also reported 
being involved in many car accidents during the previous five 
years.  It was noted that radiological examination of the 
cervical spine was unremarkable.  January 1997 clinical notes 
indicate that a magnetic resonance imaging (MRI) report of 
the cervical spine showed no evidence of disc protrusion or 
any abnormal extension of disc material.  There was some 
slight degenerative osteophyte formation anteriorly at C6-7.  
In the lumbar spine, there were no intradural lesions and the 
study was essentially normal with no evidence of disc 
herniation or central or exiting foraminal stenosis.  There 
was a suggestion of early degenerative disc disease at L3-4.  
It was noted that the veteran had widespread pain from his 
head to his buttocks with no explanation.  He was referred 
for a psychological examination and pain relief therapy.  A 
February 1997 history and physical report notes that the 
veteran had a twenty-year history of chronic, intermittent 
low back pain.  A March 1997 discharge summary notes 
diagnoses of diffuse deconditioning, bilateral sacroiliitis, 
myofascial pain syndrome, and mild greater occipital 
neuralgia.  

At his August 1998 Board hearing, the veteran testified that 
he did not complain about his back at the time of his 
discharge because he was under mental stress due to the type 
of discharge he was receiving.  He reported that he was 
currently being treated for diffuse deconditioning, bilateral 
sacroiliitis, myofascial pain syndrome, and mild grade 
occipital neuralgia.  The veteran testified that he did not 
seek any medical treatment for back complaints in the initial 
years after his discharge because he was not eligible for VA 
treatment and he was unemployed.  He reported losing several 
jobs because he was unable to report for work due to his 
back.  He also reported being involved in a motor vehicle 
accident in 1986 or 1987 which injured his back.  The veteran 
testified that Dr. Galbraith, a physician at a VA Medical 
Center, told him that it was very conceivable that the pain 
and things he was experiencing were a direct result of the 
injury received in 1974.  

A May 1999 private electromyography study notes that it is 
suggestive of mild, chronic mid lumbar neuropathy of mild 
degree, left greater than right with no evidence of acute 
denervation or peripheral nerve palsy.  

A September 1999 statement from Dr. Kenneth Oswalt, Medical 
Director of the Pain Management Center, indicates that the 
veteran's health records had been carefully reviewed.  He 
noted that in January 1974 the veteran was involved in a 
twisting injury lifting boxes and was ultimately discharged 
from military service because of back-related problems.  He 
stated that this certainly raised the question of free-
disposition for continuous pain in the back from previously 
related trauma.  Dr. Oswalt noted that this letter was 
written at the request of the veteran to support any possible 
association between his previous injury in 1973/1974 and his 
current problem.  He noted there was documentation available 
to support his previous claim and multiple VA visits for 
similar complaints since that time.  

An undated statement from Dr. Carol Wadon of Carolina 
Neurological Services states that it is her medical opinion 
that the possibility exists that the back injury the veteran 
sustained during military service, and which was diagnosed in 
1977, i.e., chronic back strain, had been exacerbated by his 
recent traffic accidents.  

A May 1999 clinical record from the Carolina Neurosurgical 
Services demonstrates that the veteran complained of 
continued back and left leg pain.  Physical examination 
revealed decreased range of motion in the lumbar spine.  The 
veteran was referred for further testing.  

Private medical records from the Cape Fear Valley Medical 
Center dated in 1999 demonstrate that upon computed 
tomography scan of the lumbosacral spine, mild central 
bulging at L5-S1 was noted.  The lumbar spine was noted as 
otherwise unremarkable with no disc protrusion or herniation.  
The veteran continued to complain of chronic low back pain, 
left buttock pain, posterior neck pain, and mid scapular 
pain.  He was treated with physical therapy and steroid 
injections.  A July 1999 history and physical report notes an 
assessment of chronic low back and lower extremity pain 
secondary mostly to degenerative disc disease at L5-S1, with 
left piriformis muscle syndrome, bilateral sacroiliitis, and 
deconditioning.  

VA treatment records dated from 1999 to 2001 demonstrate 
relevant complaints of chronic low back pain and sciatica.  

Upon VA spine examination dated in April 2002, the examiner 
noted the veteran's claims folder had been reviewed.  It was 
noted that the veteran had been treated for back pain and 
strained muscles in 1974.  The veteran complained of a dull 
aching in the low back with a numb pain down the left 
buttock.  He described antecedent duration of 15 years 
intermittently in the low back.  Physical examination 
revealed preserved lumbar lordosis without any tenderness or 
abnormality.  Radiological examination of the lumbar spine 
revealed very mild degenerative changes present in the lumbar 
vertebral body and very mild joint space narrowing of the L1-
2 and L5-S1 interspaces.  Diagnoses of lumbar intervertebral 
degenerative disc disease with left radiculopathy, 
symptomatic treatment, and cervicalgia, neck, with mild 
fascial pain were noted.  The examiner opined that he did not 
believe that it was likely that the veteran's muscular 
complaints in service led to his degenerative intervertebral 
disc disease.  



Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

The veteran's service medical records demonstrate treatment 
for complaints of low back pain on three occasions in early 
1974.  Relevant impressions of muscle strain and low back 
strain were noted.  The clinical records demonstrate that the 
veteran reported the pain upon awakening, but did not report 
any incident or injury precipitating the onset of pain.  
Furthermore, upon separation examination dated in February 
1975, no complaints or diagnoses related to the back were 
noted, and in his February 1975 report of medical history, 
the veteran denied any current or prior recurrent back pain.  

After reviewing the evidence, the Board finds that the 
inservice low back complaints treated in 1974 were acute in 
nature and resolved without leaving chronic low back 
disability.  The Board believes it significant that 
subsequent service medical records do not show any continuing 
complaints, although the veteran was seen by military medical 
personnel on a number of occasions after the 1974 visits for 
low back complaints.  It would seem reasonable to assume that 
the veteran would have continued to seek treatment if he was 
in fact continuing to have low back symptoms.  Even more 
significant is the fact that the veteran not only denied low 
back symptoms at the time of his separation examination, but 
his spine and musculoskeletal system were clinically 
evaluated as normal at that time.  This suggests that trained 
military medical personnel found no evidence of a chronic low 
back disorder at that time. 

The Board does acknowledge that the veteran gave a history of 
low back symptoms when he underwent a VA examination in 
February 1977 and that the examiner at that time reported a 
diagnosis of chronic lumbosacral strain at that time.  
However, the examination report does not demonstrate that the 
examiner reviewed the claims folder or the veteran's service 
medical records.  Thus, it appears that the February 1977 VA 
examiner's opinion was based, in part, upon the veteran's 
account of his symptomatology and without apparent reference 
to the service medical records or other medical evidence of 
record.  

Further, the record is silent for any medical evidence of 
treatment or diagnoses related to the back from March 1974 
until February 1977.  Post-service treatment records further 
demonstrate only one medical complaint related to the upper 
back, not the low back, in 1979 and VA clinical records dated 
in the 1980's are silent for any complaints related to the 
low back.  

Post-service medical records dated in the 1990's demonstrate 
numerous complaints and treatments related to the low back 
area.  However, these complaints were noted as arising after 
several motor vehicle accidents in which the veteran's 
vehicle was rear-ended.  The Board notes that private 
chiropractic records dated in 1993 state that the veteran's 
past history did not contribute to his present discomfort and 
that his condition was directly caused by an automobile 
accident in January 1993.  

The Board recognizes the September 1999 statement from Dr. 
Oswalt and the undated statement of Dr. Wadon.  However, the 
Board finds Dr. Oswalt's statement to be of little weight and 
credibility as it cites several factors in support of the 
opinion which are not supported by the record.  Dr. Oswalt 
states that he reviewed the veteran's health records and that 
the veteran injured his back in 1974 after lifting boxes.  He 
also stated that the veteran was ultimately discharged from 
military service because of back related problems.  A review 
of the veteran's service personnel records demonstrates that 
he did not receive a medical discharge due to his back nor 
were any medical disabilities a factor in his discharge from 
service.  Furthermore, service medical records do not 
demonstrate any reported incident or injury precipitating 
back pain in January 1974.  The veteran did complain of back 
pain when twisting in 1974 and it was reported that the pain 
had been noted upon awakening.  However, the veteran did not 
report any twisting or lifting injury at that time.  Thus, 
Dr. Oswalt's opinion is based upon facts which are not 
supported by the evidence of record.  Furthermore, Dr. Oswalt 
only stated that those "facts" raised the question of free-
disposition for continuous pain.  Dr. Oswalt did not state 
that the veteran's current back complaints were as likely as 
not related to his complaints noted during military service.  
Thus, the Board finds Dr. Oswalt's opinion to be speculative 
and based upon facts not supported by the evidence of record.  
The Court has found that it is appropriate for the Board to 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993).  The Board also 
notes that the Court made it clear in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  

In Tirpak, the Court further commented that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the disorder claimed 
or the relationship thereto.  As the undated statement from 
Dr. Wadon speaks only to the possibility that a back injury 
during military service had been exacerbated by recent 
traffic accidents, the Board finds it to be unpersuasive.  

The Board is persuaded by the opinion of the April 2002 VA 
examiner which notes a thorough review of the claims folder 
and examination of the veteran.  The examiner noted that 
physical examination revealed preserved lumbar lordosis 
without any tenderness or abnormality and radiological 
examination revealed very mild degenerative changes in the 
lumbar vertebral body.  The April 2002 VA examiner opined 
that he did not believe that it was likely that the veteran's 
muscular complaints during service led to his degenerative 
intervertebral disc disease.  There was no diagnosis of 
chronic low back strain related to the 1974 inservice 
symptoms.  Instead, the April 2002 diagnoses were 
degenerative disc disease and cervicalgia of the neck.  The 
Board again notes that x-ray examination at the time of VA 
examination in 1977 showed an unremarkable lumbosacral spine.  
This further supports the April 2002 VA examiner's opinion 
that the disorders of the spine which the veteran now suffers 
from are unrelated to the inservice low back complaints. 

In summary, the credible medical evidence is against a 
finding that the veteran's current low back disability is 
causally connected to any back complaints during service.  
The credible medical evidence further fails to demonstrate 
the presence of a chronic back disability during service as 
no back disability was noted upon a separation examination 
conducted by a trained medical professional.  Furthermore, 
the veteran denied any recurrent back pain on his Report of 
Medical History at separation from service.  The Board 
further concludes that the overall evidence does not 
persuasively demonstrate any continuity of symptomatology 
related to the inservice back pain.  The veteran last 
complained of back pain during service in March 1974 and the 
record is silent for any further complaints related to the 
back until 1977, three years after the inservice low back 
complaints.  Thus, the Board is compelled to conclude that 
any low back complaints during military service were acute in 
nature and resolved without any residual disability.  

Based upon the veteran's service medical records 
demonstrating no chronic back disability during service, post 
service medical records demonstrating back related complaints 
following multiple motor vehicle accidents, and the April 
2002 VA examiner's opinion indicating no likely connection 
between the veteran's current complaints and military 
service, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disability.  

In closing, the Board again acknowledges that the veteran did 
have low back symptoms during service.  However, the 
inservice symptoms had apparently resolved by the time the 
veteran was discharged from service. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disability.  
Gilbert v. Derwinski, 1 Vet. App. at 53.  


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for low back 
disability, the claim is reopened.  However, entitlement to 
service connection for low back disability is not warranted.  
The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

